Citation Nr: 0406052	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral pes planus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied entitlement to a disability rating 
in excess of 10 percent for pes planus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At his January 2003 hearing at the RO, the veteran claimed 
service connection for plantar fasciitis as secondary to 
service-connected bilateral pes planus.  This claim is 
inextricably intertwined with the claim for an increased 
disability evaluation for pes planus.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  That is, a favorable 
decision on the secondary service connection claim could 
potentially affect the rating to be assigned for pes planus.  
As the RO has not yet adjudicated this claim, it must be 
remanded for consideration and the claim for an increased 
rating for pes planus will be held in abeyance pending this 
adjudication.  

As the case must be remanded for the foregoing reason, any 
recent treatment records for pes planus and an updated 
examination would be helpful.  See 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain any recent treatment records for 
pes planus, including, but not limited to, 
from the Forth Worth and Dallas VA facilities.  

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination of his feet.  Send the 
claims folder to the examiner for review.  Ask 
the examiner to state in the report if the 
claims folder was reviewed.  All necessary 
tests, including x-rays if indicated, should 
be conducted and all clinical findings 
reported in detail.  
The examiner should identify all residuals 
attributable to the veteran's service-
connected pes planus and any associated 
disorders.  

The examiner should specifically state whether 
there is any pain on manipulation and use of 
the feet, inward bowing of the tendo achilles, 
weight bearing line over or medial to the 
great toe, deformity (pronation, abduction, 
etc.) and the extent thereof, indication of 
swelling on use, characteristic callosities, 
extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achilles on 
manipulation, and whether there is any 
improvement or relief of symptomatology with 
the use of orthopedic shoes or appliances.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Readjudicate the veteran's claim of 
entitlement to an increased rating for 
bilateral pes planus with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to the 
claim remain adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

4.  Adjudicate the veteran's claim of 
entitlement to service connection for plantar 
fasciitis as secondary to service connected 
bilateral pes planus and provide him and his 
representative notice of the determination and 
his appellate rights.  This claim should not 
be certified to the Board unless the veteran 
perfects an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


